UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4841



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MARSHALL JERMAINE PARKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00058-NCT)


Submitted:   March 31, 2008                 Decided:   April 14, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marshall Jermaine Parker appeals his 100-month sentence

for possession of a firearm in commerce after a felony conviction,

in violation of 18 U.S.C. § 922(g)(1) (2000).            Parker argues that

his sentence is unreasonable because it is greater than necessary

to accomplish the goals of 18 U.S.C. § 3553(a) (2000).

           We    review   the    sentence    to   determine   whether    it    is

reasonable, applying an abuse of discretion standard.                   Gall v.

United States, 128 S. Ct. 586, 594 (2007).               We presume that a

sentence   imposed    within      the     properly   calculated    sentencing

guidelines range is reasonable. United States v. Go, 517 F.3d 216,

___ (4th Cir. 2008); see Rita v. United States, 127 S. Ct. 2456,

2462-68 (2007).      A district court must explain the sentence it

imposes    sufficiently     for      us     to    effectively     review      its

reasonableness, but need not mechanically discuss all the factors

listed in § 3553(a). United States v. Montes-Pineda, 445 F.3d 375,

380 (4th Cir. 2006).      The court’s explanation should indicate that

it considered the § 3553(a) factors and the arguments raised by the

parties.   Id.     We do not evaluate the adequacy of the district

court’s explanation “in a vacuum,” but also consider “[t]he context

surrounding a district court’s explanation.”            Id. at 381.

           The district court imposed a sentence of 100 months’

imprisonment, within the advisory guidelines range of 84 to 105

months’ imprisonment.           Parker contends that a sentence of 84


                                    - 2 -
months’ imprisonment, at the low end of the guidelines range, would

have adequately deterred him from future criminal activity and

allowed him to effectively take part in a substance abuse treatment

program.     Parker argues that the district court overemphasized his

criminal history and did not adequately consider his cooperation

with authorities or his family background.

             Parker has not overcome the presumptive reasonableness of

his sentence within the guidelines range, and the district court

did not abuse its discretion.          Although the district court did not

discuss the § 3553(a) factors individually, it stated that it

considered the factors and the arguments raised by the parties in

determining    Parker’s    sentence.       The   district   court   expressly

considered Parker’s argument that a sentence at the high end of the

guidelines range was greater than necessary to have a deterrent

effect, and implicitly considered his arguments for leniency based

upon   his   timely    acceptance   of    responsibility     and   his   family

background.      The    court   also    considered   the    evidence     in   the

Presentence Investigation Report, which noted that Parker has

several prior convictions for drug offenses that occurred while he

was on probation, indicating that his previous sentences have not

had a deterrent effect. Accordingly, the district court reasonably

determined within its discretion that Parker’s criminal history and

the nature of the charged offense justified imposing a sentence of

100 months’ imprisonment, slightly below the high end of the


                                    - 3 -
guidelines imprisonment range. Accordingly, we affirm the sentence

imposed by the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        AFFIRMED




                                 - 4 -